           Case MDL No. 2950 Document 98-1 Filed 06/10/20 Page 1 of 2



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

In Re: PAYCHECK PROTECTION PROGRAM
(PPP) AGENT FEES LITIGATION
                                                   MDL NO. 2950

This document relates to:
ALL ACTIONS



                                    SCHEDULE OF ACTIONS

  Plaintiff(s)              Defendant(s)         District       Civil Action      Judge
                                                                    No.          Assigned
 James Quinn;    JPMorgan Chase Bank, N.A., S.D.N.Y.           1:20-cv-        Hon. Jed S.
 Fahmia, Inc.;   d/b/a Chase Bank; JPMorgan                    04100-JSR       Rakoff
 Prinzo &        Chase & Co.
 Associates,
 LLC
 James Quinn     Signature Bank Corp.;         S.D.N.Y.        1:20-cv-        Hon. Jed S.
                 Signature Bank; Signature                     04144-JSR       Rakoff
                 Financial LLC
 Fahmia, Inc.    MUFG Americas Holding         S.D.N.Y.        1:20-cv-        Hon. Jed S.
                 Co.; MUFG Union Bank,                         04145-JSR       Rakoff
                 N.A.
 Fahmia, Inc.    Citibank, N.A.; Citigroup,    S.D.N.Y.        1:20-cv-        Hon. Jed S.
                 Inc.                                          04146-JSR       Rakoff
 Ratliff CPA     First-Citizens Bank & Trust   Dist. S. Car.   2:20-cv-        Hon.    Bruce
 Firm, PC, a     Company                       (Charleston     02041-BHH       Howe
 South                                         Division)                       Hendricks
 Carolina
 Professional
 Corporation
 Prinzo &        BMO Harris Bank, N.A.;        N.D. Ill.       1:20-cv-        Hon.    Gary
 Associates,     BMO Financial Corp.           (Eastern        03256-GF        Feinerman
 LLC                                           Division)
 Fahmia, Inc.    Zions Bancorporation, N.A.    C.D. Cal.       2:20-cv-        Hon. John A.
                                                               05104-JAK-      Kronstadt
                                                               PVC
        Case MDL No. 2950 Document 98-1 Filed 06/10/20 Page 2 of 2



DATED: June 10, 2020                 s/ Richard D. McCune
                                     Richard D. McCune
                                     McCune Wright Arevalo LLP
                                     3281 Guasti Road Suite 100
                                     Ontario, CA 91761
                                     909-557-1250
                                     Fax: 909-557-1275
                                     Email: rdm@mccunewright.com


                                     Counsel for the Plaintiffs James Quinn, Fahmia,
                                     Inc., and Prinzo Associates, LLC




                                    2
